Brown, J.
(concurring). I fully concur in the well-crafted majority opinion. I write separately, however, to mention one more time how I am amazed at the amount of unnecessary litigation and the potential unintended consequences that are often spawned. “Litigation should be a last resort, not the first option.” Petricca Constr. Co. v. Commonwealth, 37 Mass. App. Ct. 392, 401 (1994) (Brown J., concurring). “Rational thought and wise counseling are available at far less expense^] ” Ibid. And, I might add, much less professional embarrassment.1
The defendant knew full well he had made a serious misstep. If he had merely paid the plaintiff the money, as she requested, all the parties could have said “check, please.”

 An adverse ruling in a legal malpractice suit likely could have been avoided.